
	
		II
		111th CONGRESS
		1st Session
		S. 1198
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2009
			Mr. Alexander (for
			 himself, Mr. Bennett,
			 Mr. McConnell, Mr. Kyl, Mr.
			 Vitter, Mr. Cornyn,
			 Mr. Isakson, Mr. Roberts, Mr.
			 Gregg, and Mr. Wicker)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To limit disbursement of additional funds under the
		  Troubled Asset Relief Program to certain automobile manufacturers, to impose
		  fiduciary duties on the Secretary of the Treasury with respect to shareholders
		  of such automobile manufacturers, to require the issuance of shares of common
		  stock to eligible taxpayers which represent the common stock holdings of the
		  United States Government in such automobile manufacturers, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Auto Stock for Every Taxpayer
			 Act.
		2.Restrictions on TARP
			 expenditures for automobile manufacturers; fiduciary duty to taxpayers;
			 required issuance of common stock to taxpayers
			(a)Prohibition on
			 further TARP fundsNotwithstanding any provision of the Emergency
			 Economic Stabilization Act of 2008 (Public Law 110–434), or any other provision
			 of law, the Secretary may not expend or obligate any funds made available under
			 that Act on or after the date of enactment of this Act with respect to any
			 designated automobile manufacturer.
			(b)Fiduciary duty
			 to shareholdersWith respect to any designated automobile
			 manufacturer, the Secretary, and the designee of the Secretary who is
			 responsible for the exercise of shareholder voting rights with respect to a
			 designated automobile manufacturer pursuant to assistance provided under the
			 Emergency Economic Stabilization Act of 2008, shall have a fiduciary duty to
			 the American taxpayer for the maximization of the return on the investment of
			 the taxpayer under that Act, in the same manner, and to the same extent that
			 any director of an issuer of securities has with respect to its shareholders
			 under the securities laws and all applicable provisions of State law.
			(c)Required
			 issuance of common stock to eligible taxpayersNot later than 1
			 year after the emergence of any designated automobile manufacturer from
			 bankruptcy protection described in subsection (e)(1)(B), the Secretary shall
			 issue a certificate of common stock to each eligible taxpayer, which shall
			 represent such taxpayer's share of the aggregate common stock holdings of the
			 United States Government in the designated automobile manufacturer on such
			 date.
			(d)Civil actions
			 authorizedA person who is aggrieved of a violation of the
			 fiduciary duty established under subsection (b) may bring a civil action in an
			 appropriate United States district court to obtain injunctive or other
			 equitable relief relating to the violation.
			(e)DefinitionsAs
			 used in this section—
				(1)the term
			 designated automobile manufacturer means an entity organized under
			 the laws of a State, the primary business of which is the manufacture of
			 automobiles, and any affiliate thereof, if such automobile manufacturer—
					(A)has received
			 funds under the Emergency Economic Stabilization Act of 2008 (Public Law
			 110–434), or funds were obligated under that Act, before the date of enactment
			 of this Act; and
					(B)has filed for
			 bankruptcy protection under chapter 11 of title 11, United States Code, during
			 the 90-day period preceding the date of enactment of this Act;
					(2)the term
			 eligible taxpayer means any individual taxpayer who filed a
			 Federal taxable return for taxable year 2008 (including any joint return) not
			 later than the due date for such return (including any extension);
				(3)the term
			 Secretary means the Secretary of the Treasury or the designee of
			 the Secretary; and
				(4)the terms
			 director, issuer, securities, and
			 securities laws have the same meanings as in section 3 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78c).
				
